DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US Patent Application 2011/0076564).
Regarding claims 1-2 and 7, Yu et al teaches a positive electrode active material having a lithium excess lithium transition metal composite oxide (Abstract).  Yu et al further teaches preparing a Mn, Co and Ni composite hydroxide by mixing Mn, Co and Ni salt together; the resultant hydroxide and lithium hydroxide were formed into pellets and sintered to obtain the particles; the particles are immersed in ammonium dihydrogen phosphate aqueous solution so 1+x-sMn1-x-p-qNipCoqArO2-p, wherein 0<x<0.33, 0<p<0.5, 0<q<0.33, 0≤r<0.05 (Paragraph 27).
Yu et al teaches the limitations of the instant claims. Hence, Yu et al anticipates the claims.

Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 102496710).
Regarding claims 1-2, 4 , 6, Li et al teaches a positive electrode material for a battery (Paragraph 2) prepared by the following steps: mixing a nickel based compound represented by NixCoyM1-xy(OH)2 and lithium hydroxide to provide a stoichiometric ratio of Li:Ni:Co:M is a:x:y:(1-xy) wherein 0.8≤a≤1.2, 0.7<x<1, 0<y<1 (Paragraphs 12-14).  Li et al further teaches heat treating at 400-800C (Paragraph 18).  Li et al further teaches ammonium dihydrogen phosphate and diammonium hydrogen phosphate (paragraph 20).  Li et al further teaches in the examples Compound A represented by Li10.4Ni0.75Co0.15Al0.10O2 (Paragraph 32).  
Li et al teaches the limitations of the instant claims.  Hence, Li et al anticipates the claims.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Patent Application 2011/0076564) as applied to claim 1-2, 7 above.
Regarding claims 3-5, Yu et al discloses the invention substantially as claimed.  Yu et al teaches the features above.  Yu et al fails to specifically disclose the preferred molar ratios and formula as instantly claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed molar ratios and formula as instantly claimed in Yu et al as Yu et al teaches Yu et al further teaches Li1+x-sMn1-x-p-qNipCoqArO2-p, wherein 0<x<0.33, 0<p<0.5, 0<q<0.33, 0≤r<0.05 (Paragraph 27), which overlaps the instantly claimed molar ratios and formula as instantly claimed.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 102496710) as applied to claims 1-2, 4, 6 above.
Regarding claims 3, 5, 7, Li et al discloses the invention substantially as claimed.  Li et al teaches the features above.  However, Li et al fails to specifically disclose the preferred molar ratio, the formula as claimed and heat treating in an oxygen atmosphere.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed molar ratios and formula as instantly claimed in Li et al and Li et al teaches LiaNixCoyM1-x-yO2 wherein 0.8≤a≤1.2, 0.7<x<1, 0<y<1 which overlaps the instantly claimed molar ratios and formula as instantly claimed.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to heat treating in an oxygen atmosphere, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have provided heat treating in oxygen atmosphere in Li et al as Li et al teaches heating treating the composition and it is well known in the art to fire/heat treat lithium composite oxide compounds in air, which comprises oxygen; this would only be obvious to the ordinary artisan for forming the lithium composite oxide compound.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730.  The examiner can normally be reached on Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 29, 2021